Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/24/2020  and 06/17/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendments

The following is a final office action in response to applicant’s amendment filed on 09/14/2021 for response of the office action mailed on 06/18/2021. The claims 1, 4, 11-14, 16 and 17 were amended. No claim was cancelled. No new claim was added. Therefore, claims 1, 3-18,  and 31-33 are pending and addressed below.
Response to Arguments
The applicants’ arguments, filed on 09/14/2021, with respect to “Semi-persistent scheduling method, user equipment, and network device” have been considered but are moot. The herein cited features(s) are newly added to previously rejected claims, and the applicant’s arguments are drawn to the newly added features, which have been addressed in instant Office action with newly identified/applied prior art (see details below), thus rendering respective argument moot. Previously used reference of Faurie et al. (US 20160338094, henceforth “Faurie”) was replaced with reference of LI et al. (US 20180234980, US-provisional-application US 62457270 20170210, cited for priority, henceforth “LI”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-6, 8-9, 11-16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 20190166613, henceforth “Zhang”) and in view of LI et al. (US 20180234980, US-provisional-application US 62457270 20170210, cited for priority, henceforth “LI”).
Examiner’s note: in what follows, references are drawn to Zhang unless otherwise mentioned.
Regarding claim 1, Zhang teaches a semi-persistent scheduling (SPS) method (FIGS. 3, 4, 6, 7, 8, 10 and11), comprising: 
receiving, by a first device, first information from a network device, wherein the first information is usable for activating or releasing SPS of at least one second device (FIG. 10 is a signaling flowchart for performing a SPS configuration for remote equipment and activating the SPS configuration. As described in FIG. 10, the SPS configuration may be transmitted in two manners, and the SPS configurations may be activated in three manners, see [0148]. FIG. 6, in step S601, the network side equipment transmits first activation information to the relay equipment, where the first activation information is scrambled using the identification information of the remote equipment. In step S602, the relay equipment descrambles the first activation information using the acquired identification information of all remote equipment and The first activation information include resource indication information for SPS configuration and activation indication for activating the SPS configuration, see [0107]. In a non-limiting embodiment of the present disclosure, the resource indication information for the SPS configuration is indicated by “s1 SPS configuration index”, and the activation/release indication information for activating/releasing the SPS configuration is indicated by “Activation/release indication”, see [0117]. This technique is used by the relay equipment  for receiving first information from a network side equipment, wherein the first information is usable for activating/releasing SPS of at least one remote equipment.); and 
sending, by the first device, second information to the at least one second device, wherein the second information is usable for activating or releasing the SPS of the at least one second device (FIG. 6, in step S603 the relay equipment scrambles the SCI format 2 using the identification information of the remote equipment to generate second activation information. Next, in step S604, the relay equipment transmits the second activation information to the remote equipment. The second activation information includes resource indication information for SPS configuration of the remote equipment and activation indication information for activating the SPS configuration. In a non-limiting embodiment of the present disclosure, the resource indication information for the SPS configuration may be indicated by “s1 SPS configuration index”, and the activation/release indication information for activating/releasing the SPS configuration may be indicated by “Activation/release indication”, see [0115]-[0117]. This technique is used by the relay equipment for sending second information from a relto the remote ; 
wherein the first information comprises (The SPS resource is used for communication between the remote equipment and the relay equipment, which is also referred to as a sidelink SPS. The SPS configuration information includes the SPS configuration of the remote equipment, including a SPS index and a SPS period, see [0056]-[0057]. The SPS technology is applied to communication between terminal devices as shown ion FIGS. 1(a) and 1(b), see [0058].  The missing/crossed out limitations will be discussed in view of LI.), 
(FIGS. 1(a) and 1(b) are schematic diagrams showing application scenarios. The relay equipment is connected to one remote equipment, and the relay equipment may also be connected to multiple remote equipment. Each of the multiple remote equipment may communicate with the base station via the relay equipment. The technical solution of the present disclosure is applicable to all communication systems including inter-device communication, such as a D2D communication system, a V2X communication system, and a communication system including a relay, see [0049]-[0051]. This technique is used by the relay equipment to send data to the at least one remote equipment and the relay equipment to receive data from the at least one remote equipment. The missing/crossed out limitations will be discussed in view of LI.).
As noted above, Zhang is silent about the aforementioned missing/crossed limitations of: (1) the first information comprises an indicator capable of indicating each of a first and second direction of the SPS, (2) in the first direction, the first device sends data to the at least one second in the second direction, the first device receives data from the at least one second device. However, LI discloses the missing/crossed limitations comprising: (1) the first information comprises an indicator capable of indicating each of a first and second direction of the SPS, (2) in the first direction, the first device sends data to the at least one second device, and in the second direction, the first device receives data from the at least one second device (For both 1 and 2: FIG. 2, the peer-to-peer communications include forward data transmissions over the sidelinks 251 and 252 in a forward link direction and feedback transmissions over the sidelinks 251 and 252 in a reverse link direction, see [0037]. FIG. 3 illustrates a sidelink-centric unicast subframe 300. subframe 300 can be used by the BSs 105 and 205 and the UEs 115 and 215 for communications when operating in a TDD mode. The subframe 300 includes a DL control period 310, a sidelink period 332, and a UL common burst period 330 separated by time gaps. The DL control period 310 is designated for a BS to transmit DL control information. The sidelink period 332 is designated for UEs to communicate in a peer-to-peer communication mode. The UL common burst period 330 is designated for UEs to transmit UL data to a serving BS. The sidelink period 332 includes a channel sensing period 334, a sidelink regular burst period 326, and a sidelink feedback period 328 separated by time gaps, [0039]-[0044]. FIG. 4, the scheme 400 may be employed by the UEs 115 and 215 for sidelink communications based on the structure of the subframe 300 which include forward link direction 441 and reverse link direction 442, see [0045]-[0048].  FIG. 5 illustrates a signaling diagram of a sidelink communication method 500 for transmission in forward direction and reverse direction, see [0049]-[0055]. FIG. 7, the sidelink communication module 708 is configured to identify sidelink resources (e.g., the sidelink period 332), perform network listening, estimate channels, estimate interference tolerance level, estimate feedback interference level, and/or determine Tx-yielding and/or Rx-yielding to protect forward data transmissions (e.g., in the forward link direction 441) and feedback transmissions (e.g., in the reverse link direction 442) over sidelinks (e.g., the sidelinks 251 and 252), see [0062]. This technique is used for including the first information an indicator capable of indicating each of a first and second direction of the SPS. It is also used by the first device to send data to the at least one second device in the first direction, and the first device to receive data from the at least one second device in the second direction.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Zhang’s method by adding the teachings of LI in order to make a more effective method by improving resource sharing efficiency and communication performance, see (LI, [0007].).
Regarding claim 11, Zhang teaches a semi-persistent scheduling (SPS) method (FIGS. 3, 4, 6, 7, 8, 10 and11) comprising: 
sending, by a network device, first information to a first device, wherein the first information is usable for activating or releasing SPS of at least one second device (FIG. 10 is a signaling flowchart for performing a SPS configuration for remote equipment and activating the SPS configuration. The FIG. 10 show the SPS configuration may be transmitted in two manners, and the SPS configurations may be activated in three manners, see [0148]. FIG. 3 is a signaling flowchart for performing a SPS configuration for a remote equipment. In step S303, the network side equipment transmits SPS configuration information of the remote equipment to the relay equipment, see [0070]-[0072]. FIG. 6, in step S601, the network side equipment transmits first activation information to the relay equipment, where the first activation information is scrambled using the identification information of the remote equipment. In step S602, the relay equipment descrambles the first activation information using the acquired identification first activation information include resource indication information for SPS configuration and activation indication for activating the SPS configuration, see [0107]. In a non-limiting embodiment of the present disclosure, the resource indication information for the SPS configuration is indicated by “s1 SPS configuration index”, and the activation/release indication information for activating/releasing the SPS configuration is indicated by “Activation/release indication”, see [0117]. This technique is used by a network side equipment for sending first information to relay equipment, wherein the first information is usable for activating SPS of at least one remote equipment.),
and the first information comprises (The processing circuit 210 may further be configured to generate confirmation information for confirming a target remote equipment of the activation information, and the transceiver circuit 220 may further be configured to transmit the confirmation information to the relay equipment. The electronic equipment 200 may transmit the confirmation information to the relay equipment, to cause the relay equipment to forward the confirmation information to the remote equipment. According to an embodiment of the present disclosure, the confirmation information includes activation indication information for activating the SPS configuration of the remote equipment. That is, the remote equipment activates the SPS configuration after receiving the confirmation information from the electronic equipment 200, i.e., begins to use resources in the SPS configuration, see [0089]. The missing/crossed out limitations will be discussed in view of LI.).
an indicator capable of indicating each of a first and second direction of the SPS. However, LI discloses the missing/crossed limitations comprising: (1) the first information comprises an indicator capable of indicating each of a first and second direction of the SPS (FIG. 2, the peer-to-peer communications include forward data transmissions over the sidelinks 251 and 252 in a forward link direction and feedback transmissions over the sidelinks 251 and 252 in a reverse link direction, see [0037]. FIG. 3 illustrates a sidelink-centric unicast subframe 300. subframe 300 can be used by the BSs 105 and 205 and the UEs 115 and 215 for communications when operating in a TDD mode. The subframe 300 includes a DL control period 310, a sidelink period 332, and a UL common burst period 330 separated by time gaps. The DL control period 310 is designated for a BS to transmit DL control information. The sidelink period 332 is designated for UEs to communicate in a peer-to-peer communication mode. The UL common burst period 330 is designated for UEs to transmit UL data to a serving BS. The sidelink period 332 includes a channel sensing period 334, a sidelink regular burst period 326, and a sidelink feedback period 328 separated by time gaps, [0039]-[0044]. FIG. 4, the scheme 400 may be employed by the UEs 115 and 215 for sidelink communications based on the structure of the subframe 300 which include forward link direction 441 and reverse link direction 442, see [0045]-[0048].  FIG. 5 illustrates a signaling diagram of a sidelink communication method 500 for transmission in forward direction and reverse direction, see [0049]-[0055]. FIG. 7, the sidelink communication module 708 is configured to identify sidelink resources (e.g., the sidelink period 332), perform network listening, estimate channels, estimate interference tolerance level, estimate feedback interference level, and/or determine Tx-yielding and/or Rx-yielding to protect forward data transmissions (e.g., in the forward link direction 441) and feedback transmissions (e.g., in the reverse link direction 442) over sidelinks (e.g., the sidelinks 251 and 252), see [0062]. This technique is used for including the first information an indicator capable of indicating each of a first and second direction of the SPS.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Zhang’s method by adding the teachings of LI in order to make a more effective method by improving resource sharing efficiency and communication performance, see (LI, [0007].).
Regarding claim 16, Zhang teaches a semi-persistent scheduling (SPS) method (FIGS. 3, 4, 6, 7, 8, 10 and11) comprising: 
receiving, by a second device, information from a first device, wherein the information is usable for activating or releasing SPS of the second device (FIG. 10 is a signaling flowchart for performing a SPS configuration for remote equipment and activating the SPS configuration. The FIG. 10 show the SPS configuration may be transmitted in two manners, and the SPS configurations may be activated in three manners, see [0148]. FIG. 3 is a signaling flowchart for performing a SPS configuration for a remote equipment. In step S303, the network side equipment, the network side equipment transmits SPS configuration information of the remote equipment to the relay equipment, see [0070]-[0072]. FIG. 6, in step S603 the relay equipment scrambles the SCI format 2 using the identification information of the remote equipment to generate second activation information. Next, in step S604, the relay equipment transmits the second activation information to the remote equipment. The second activation information includes resource indication information for SPS configuration of the remote equipment and activation indication information for activating the SPS configuration. In a non-limiting embodiment of the present disclosure, the resource indication information for the SPS the activation/release indication information for activating/releasing the SPS configuration is indicated by “Activation/release indication”, see [0115]-[0117]. This technique is used by the remote equipment for receiving information from the relay equipment, wherein the information is usable for activating SPS of the remote equipment.),
and the information comprises (The processing circuit 210 may further be configured to generate confirmation information for confirming a target remote equipment of the activation information, and the transceiver circuit 220 may further be configured to transmit the confirmation information to the relay equipment. The electronic equipment 200 may transmit the confirmation information to the relay equipment, to cause the relay equipment to forward the confirmation information to the remote equipment. According to an embodiment of the present disclosure, the confirmation information includes activation indication information for activating the SPS configuration of the remote equipment. That is, the remote equipment activates the SPS configuration after receiving the confirmation information from the electronic equipment 200, i.e., begins to use resources in the SPS configuration, see [0089]. The missing/crossed out limitations will be discussed in view of LI.).
As noted above, Zhang is silent about the aforementioned missing/crossed limitations of: (1) the information comprises an indicator capable of indicating each of a first and second direction of the SPS. However, LI discloses the missing/crossed limitations comprising: (1) the information comprises an indicator capable of indicating each of a first and second direction of the SPS (FIG. 2, the peer-to-peer communications include forward data transmissions over the sidelinks 251 and 252 in a forward link direction and feedback transmissions over the sidelinks 251 and 252 in a reverse link direction, see [0037]. FIG. 3 illustrates a sidelink-centric unicast subframe 300. subframe 300 can be used by the BSs 105 and 205 and the UEs 115 and 215 for communications when operating in a TDD mode. The subframe 300 includes a DL control period 310, a sidelink period 332, and a UL common burst period 330 separated by time gaps. The DL control period 310 is designated for a BS to transmit DL control information. The sidelink period 332 is designated for UEs to communicate in a peer-to-peer communication mode. The UL common burst period 330 is designated for UEs to transmit UL data to a serving BS. The sidelink period 332 includes a channel sensing period 334, a sidelink regular burst period 326, and a sidelink feedback period 328 separated by time gaps, [0039]-[0044]. FIG. 4, the scheme 400 may be employed by the UEs 115 and 215 for sidelink communications based on the structure of the subframe 300 which include forward link direction 441 and reverse link direction 442, see [0045]-[0048].  FIG. 5 illustrates a signaling diagram of a sidelink communication method 500 for transmission in forward direction and reverse direction, see [0049]-[0055]. FIG. 7, the sidelink communication module 708 is configured to identify sidelink resources (e.g., the sidelink period 332), perform network listening, estimate channels, estimate interference tolerance level, estimate feedback interference level, and/or determine Tx-yielding and/or Rx-yielding to protect forward data transmissions (e.g., in the forward link direction 441) and feedback transmissions (e.g., in the reverse link direction 442) over sidelinks (e.g., the sidelinks 251 and 252), see [0062]. This technique is used for including the information an indicator capable of indicating each of a first and second direction of the SPS.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Zhang’s method by adding the teachings of LI in order to 
Regarding claim 3, Zhang and LI teach all the claim limitations of claim 1 above; and Zhang  further teaches further comprising: 
before the receiving, by the first device, first information from the network device, receiving, by the first device, a message from the network device (FIG. 3 is a signaling flowchart for performing a SPS configuration for a remote equipment. In step S303, the network side equipment transmits SPS configuration information of the remote equipment to the relay equipment. In step S305, the network side equipment transmits the SPS configuration information of the remote equipment to the relay equipment again. In addition, in step S305, the network side equipment may generate indication information, see [0070]-[0072]. The SPS configuration information received in the step S303 is equivalent of receiving the message.), wherein 
the message comprises a configuration of the SPS of the at least one second device (FIG. 3 in step S303, the network side equipment transmits SPS configuration information of the remote equipment to the relay equipment. The processing circuit 210 of the electronic equipment 200 is configured to generate indication information for indicating whether a target terminal of a message transmitted by the electronic equipment 200 to the relay equipment is the relay equipment. Further, the electronic equipment 200 may denote the indication information with one bit of information. For example, in a case that the indication information is “0’, it is indicated that the target terminal of the message is the remote equipment, see [0070]-[0072]. So, the message comprises a configuration of the SPS of the at least one remote device.), and  
the configuration of the SPS comprises at least one (FIGS. 1(a) and 1(b) are schematic diagrams showing application scenarios. The relay equipment is connected to one remote equipment, and the relay equipment may also be connected to multiple remote equipments. Each of the multiple remote equipments may communicate with the base station via the relay equipment. The technical solution of the present disclosure is applicable to all communication systems including inter-device communication, such as a D2D communication system, a V2X communication system, and a communication system including a relay, see [0049]-[0051]. The SPS technology is applied to communication between terminal devices, see [0058]. The missing/crossed out limitations will be discussed in view of LI.).
As noted above, Zhang is silent about the aforementioned missing/crossed limitations of: (1) the configuration of the SPS comprises at least one of a configuration of SPS in the first direction or a configuration of SPS in the second direction. However, LI discloses the missing/crossed limitations comprising: (1) the configuration of the SPS comprises at least one of a configuration of SPS in the first direction or a configuration of SPS in the second direction (FIG. 2, the peer-to-peer communications include forward data transmissions over the sidelinks 251 and 252 in a forward link direction and feedback transmissions over the sidelinks 251 and 252 in a reverse link direction, see [0037]. FIG. 3 illustrates a sidelink-centric unicast subframe 300. subframe 300 can be used by the BSs 105 and 205 and the UEs 115 and 215 for communications when operating in a TDD mode. The subframe 300 includes a DL control period 310, a sidelink period 332, and a UL common burst period 330 separated by time gaps. The DL control period 310 is designated for a BS to transmit DL control information. The sidelink period 332 is designated for UEs to communicate in a peer-to-peer communication The sidelink period 332 includes a channel sensing period 334, a sidelink regular burst period 326, and a sidelink feedback period 328 separated by time gaps, [0039]-[0044]. FIG. 4, the scheme 400 may be employed by the UEs 115 and 215 for sidelink communications based on the structure of the subframe 300 which include forward link direction 441 and reverse link direction 442, see [0045]-[0048].  FIG. 5 illustrates a signaling diagram of a sidelink communication method 500 for transmission in forward direction and reverse direction, see [0049]-[0055]. FIG. 7, the sidelink communication module 708 is configured to identify sidelink resources (e.g., the sidelink period 332), perform network listening, estimate channels, estimate interference tolerance level, estimate feedback interference level, and/or determine Tx-yielding and/or Rx-yielding to protect forward data transmissions (e.g., in the forward link direction 441) and feedback transmissions (e.g., in the reverse link direction 442) over sidelinks (e.g., the sidelinks 251 and 252), see [0062]. This technique is used for comprising the configuration of the SPS comprises at least one of a configuration of SPS in the first direction or a configuration of SPS in the second direction.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Zhang’s method by adding the teachings of LI in order to make a more effective method by improving resource sharing efficiency and communication performance, see (LI, [0007].).
Regarding claim 5, Zhang and Faurie teach all the claim limitations of claim 1 above; and Zhang  further teaches wherein the first information is comprised in a message, and the receiving, by the first device, first information from the network device (FIG. 10 is a signaling flowchart for performing a SPS configuration for remote equipment and activating the comprises:
receiving, by the first device, the message from the network device (FIG. 3 is a signaling flowchart for performing a SPS configuration for a remote equipment. In step S303, the network side equipment transmits SPS configuration information of the remote equipment to the relay equipment. In step S305, the network side equipment transmits the SPS configuration information of the remote equipment to the relay equipment again, see [0070]-[0072].), wherein 
the message further comprises a configuration of the SPS of the at least one second device (FIG. 3 in step S303, the network side equipment transmits SPS configuration information of the remote equipment to the relay equipment. The processing circuit 210 of the electronic equipment 200 may be configured to generate indication information for indicating whether a target terminal of a message transmitted by the electronic equipment 200 to the relay equipment is the relay equipment. Further, the electronic equipment 200 may denote the indication information with one bit of information. For example, in a case that the indication information is “0’, it is indicated that the target terminal of the message is the remote equipment or the second device, see [0070]-[0072]. So, the message comprises a configuration of the SPS of the at least one remote equipment.), and 
the configuration of the SPS comprises at least one of (FIGS. 1(a) and 1(b) are 
As noted above, Zhang is silent about the aforementioned missing/crossed limitations of: (1) the configuration of the SPS comprises at least one of a configuration of SPS in the first direction or a configuration of SPS in the second direction. However, LI discloses the missing/crossed limitations comprising: (1) the configuration of the SPS comprises at least one of a configuration of SPS in the first direction or a configuration of SPS in the second direction (FIG. 2, the peer-to-peer communications include forward data transmissions over the sidelinks 251 and 252 in a forward link direction and feedback transmissions over the sidelinks 251 and 252 in a reverse link direction, see [0037]. FIG. 3 illustrates a sidelink-centric unicast subframe 300. subframe 300 can be used by the BSs 105 and 205 and the UEs 115 and 215 for communications when operating in a TDD mode. The subframe 300 includes a DL control period 310, a sidelink period 332, and a UL common burst period 330 separated by time gaps. The DL control period 310 is designated for a BS to transmit DL control information. The sidelink period 332 is designated for UEs to communicate in a peer-to-peer communication mode. The UL common burst period 330 is designated for UEs to transmit UL data to a serving BS. The sidelink period 332 includes a channel sensing period 334, a sidelink regular burst period 326, and a sidelink feedback period 328 separated by time gaps, [0039]-[0044]. FIG. 4, the scheme 400 may be employed by the UEs 115 and 215 for sidelink communications based on the structure of the subframe 300 which include forward link direction 441 and reverse link direction 442, see [0045]-[0048].  FIG. 5 illustrates a signaling diagram of a sidelink communication method 500 for transmission in forward direction and reverse direction, see [0049]-[0055]. FIG. 7, the sidelink communication module 708 is configured to identify sidelink resources (e.g., the sidelink period 332), perform network listening, estimate channels, estimate interference tolerance level, estimate feedback interference level, and/or determine Tx-yielding and/or Rx-yielding to protect forward data transmissions (e.g., in the forward link direction 441) and feedback transmissions (e.g., in the reverse link direction 442) over sidelinks (e.g., the sidelinks 251 and 252), see [0062]. So, the configuration of the SPS comprises at least one of a configuration of SPS in the first direction or a configuration of SPS in the second direction.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Zhang’s method by adding the teachings of LI in order to make a more effective method by improving resource sharing efficiency and communication performance, see (LI, [0007].).
Regarding claim 6,  Zhang and LI teach all the claim limitations of claim 3 above; and Zhang  further teaches wherein the configuration of the SPS is a period configuration of the SPS (The SPS configuration information includes the SPS configuration of the remote equipment, including a SPS index and a SPS period, see [0057].); or 
the configuration of the SPS is a resource configuration of the SPS (Examiner’s note: Examiner addressed the first option of 2 options.).
Regarding claim 8,  Zhang and LI teach all the claim limitations of claim 1 above; and Zhang  further teaches wherein the first information is comprised in an indication message, and the receiving, by the first device, first information from the network device  (FIG. 3 in step S305, the network side equipment generates indication information for indicating that the target terminal of the SPS configuration information of the remote equipment is not the relay equipment but the remote equipment, see [0070]-[0078].) comprises: 
receiving, by the first device, the indication message from the network device, wherein the indication message further comprises an identifier of the at least one second device (FIG. 3 in step S305, the network side equipment generates indication information for indicating that the target terminal of the SPS configuration information of the remote equipment is not the relay equipment but the remote equipment, see [0070]. The processing circuit 210 may further be configured to denote the indication information with one bit of information. For example, in a case that the indication information “0”, it is indicated that the target terminal of the SPS configuration of the remote equipment is not the relay equipment but the remote equipment, see [0068]. This technique is used by the relay equipment for receiving the indication message from the network device, wherein the indication message further comprises an identifier of the at least one remote equipment.).
Regarding claim 9,  Zhang and LI teach all the claim limitations of claim 1 above; and Zhang  further teaches wherein 
the second information is control information (FIG. 6, in step S604, the relay equipment transmits the second activation information to the remote equipment, see [0115]-[0117]. So, the information sent in step S603 is equivalent to control information.), 
the control information further comprises indication information (FIG. 6, in step S604, the relay equipment transmits the second activation information to the remote equipment. The second activation information includes resource indication information for SPS configuration of the remote equipment, see [0115]-[0117]. So, the information sent in step S603 comprises indication information.), 
the indication information is usable for indicating FIGS. 1(a) and 1(b) are schematic diagrams showing application scenarios. The relay equipment is connected to one remote equipment, and the relay equipment may also be connected to multiple remote equipments. Each of the multiple remote equipments may communicate with the base station via the relay equipment. The technical solution of the present disclosure is applicable to all communication systems including inter-device communication, such as a D2D communication system, a V2X communication system, and a communication system including a relay, see [0049]-[0051]. The SPS technology is applied to communication between terminal devices, see [0058]. The missing/crossed out limitations will be discussed in view of LI.), and 
the control information is downlink control information or sidelink control information (FIG. 5, the transceiver circuit 520 transmit the second activation information to the remote equipment via low layer signaling such as PSCCH. In addition, the processing circuit 510 generates the second activation information by scrambling Sidelink Control Information (SCI) using the identification information of the remote equipment. Specifically, the SCI may be implemented in the format 2, which is defined in the present disclosure, to generate activation information transmitted by the electronic equipment 500 to the remote equipment, see [0113]. So, the second activation information or the control information is downlink control information 
As noted above, Zhang is silent about the aforementioned missing/crossed limitations of: (1) the indication information is usable for indicating the directions of the SPS. However, LI discloses the missing/crossed limitations comprising: (1) the indication information is usable for indicating the directions of the SPS (FIG. 2, the peer-to-peer communications include forward data transmissions over the sidelinks 251 and 252 in a forward link direction and feedback transmissions over the sidelinks 251 and 252 in a reverse link direction, see [0037]. FIG. 3 illustrates a sidelink-centric unicast subframe 300. The sidelink period 332 includes a channel sensing period 334, a sidelink regular burst period 326, and a sidelink feedback period 328 separated by time gaps, [0039]-[0044]. FIG. 4, the scheme 400 may be employed by the UEs 115 and 215 for sidelink communications based on the structure of the subframe 300 which include forward link direction 441 and reverse link direction 442, see [0045]-[0048].  FIG. 5 illustrates a signaling diagram of a sidelink communication method 500 for transmission in forward direction and reverse direction, see [0049]-[0055]. So, the indication information is usable for indicating the directions of the SPS.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Zhang’s method by adding the teachings of LI in order to make a more effective method by improving resource sharing efficiency and communication performance, see (LI, [0007].).
Regarding claim 12, Zhang and LI teach all the claim limitations of claim 11 above; and Zhang  further teaches wherein 
 the at least one second device receives, (FIGS. 1(a) and 1(b) are schematic diagrams showing application scenarios. The relay equipment is connected to one remote equipment, and the relay equipment may also be connected to multiple remote equipments. Each of the multiple remote equipments may communicate with the base station via the relay equipment. The technical solution of the present disclosure is applicable to all communication systems including inter-device communication, such as a D2D communication system, a V2X communication system, and a communication system including a relay, see [0049]-[0051]. The SPS technology is applied to communication between terminal devices, see [0058]. This technique is used by the relay equipment to send data to the at least one remote equipment and the relay equipment to receive data from the at least one remote equipment. The missing/crossed out limitations will be discussed in view of Faurie.).
As noted above, Zhang is silent about the aforementioned missing/crossed limitations of: (1) at least one second device receives, in the first direction, data sent by the first device, and the first device receives, in the second direction, data sent by the at least one second device. However, LI discloses the missing/crossed limitations comprising: (1) at least one second device receives, in the first direction, data sent by the first device, and the first device receives, in the second direction, data sent by the at least one second device (FIG. 2, the peer-to-peer communications include forward data transmissions over the sidelinks 251 and 252 in a forward link direction and feedback transmissions over the sidelinks 251 and 252 in a reverse link direction, see [0037]. FIG. 3 illustrates a sidelink-centric unicast subframe 300. subframe 300 can be used by the BSs 105 and 205 and the UEs 115 and 215 for communications when operating in a TDD mode. The subframe 300 includes a DL control period 310, a sidelink period The sidelink period 332 includes a channel sensing period 334, a sidelink regular burst period 326, and a sidelink feedback period 328 separated by time gaps, [0039]-[0044]. FIG. 4, the scheme 400 may be employed by the UEs 115 and 215 for sidelink communications based on the structure of the subframe 300 which include forward link direction 441 and reverse link direction 442, see [0045]-[0048].  FIG. 5 illustrates a signaling diagram of a sidelink communication method 500 for transmission in forward direction and reverse direction, see [0049]-[0055]. FIG. 7, the sidelink communication module 708 is configured to identify sidelink resources (e.g., the sidelink period 332), perform network listening, estimate channels, estimate interference tolerance level, estimate feedback interference level, and/or determine Tx-yielding and/or Rx-yielding to protect forward data transmissions (e.g., in the forward link direction 441) and feedback transmissions (e.g., in the reverse link direction 442) over sidelinks (e.g., the sidelinks 251 and 252), see [0062].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Zhang’s method by adding the teachings of LI in order to make a more effective method by improving resource sharing efficiency and communication performance, see (LI, [0007].).
Regarding claim 13, Zhang and LI teach all the claim limitations of claim 11 above; and Zhang  further teaches further comprising: 
before the sending, by the network device, first information to the first device, sending, by the network device, a message to the first device (FIG. 3 is a signaling flowchart , wherein 
the message comprises a configuration of the SPS of the at least one second device connected to the first device (The network side equipment generates indication information for indicating that a target terminal of the SPS configuration information. The processing circuit 210 of the electronic equipment 200 may be configured to generate indication information for indicating whether a target terminal of a message transmitted by the electronic equipment 200 to the relay equipment is the relay equipment. Further, the electronic equipment 200 may denote the indication information with one bit of information. For example, in a case that the indication information is “0’, it is indicated that the target terminal of the message is the remote equipment or the second device, see [0070]-[0072]. So, the message comprises a configuration of the SPS of the at least one second device connected to the first device.), and 
the configuration of the SPS comprises at least one of (FIGS. 1(a) and 1(b) are schematic diagrams showing application scenarios. The relay equipment is connected to one remote equipment, and the relay equipment may also be connected to multiple remote equipment. Each of the multiple remote equipment may communicate with the base station via the relay equipment. The technical solution of the present disclosure is applicable to all communication systems including inter-device communication, such as a D2D communication 
As noted above, Zhang is silent about the aforementioned missing/crossed limitations of: (1) the configuration of the SPS comprises at least one of a configuration of  SPS in a first direction between the first and at least one second devices or a configuration of SPS in a second direction between the first and at least one second devices. However, LI discloses the missing/crossed limitations comprising: (1) the configuration of the SPS comprises at least one of a configuration of  SPS in a first direction between the first and at least one second devices or a configuration of SPS in a second direction between the first and at least one second devices (FIG. 2, the peer-to-peer communications include forward data transmissions over the sidelinks 251 and 252 in a forward link direction and feedback transmissions over the sidelinks 251 and 252 in a reverse link direction, see [0037]. FIG. 3 illustrates a sidelink-centric unicast subframe 300. subframe 300 can be used by the BSs 105 and 205 and the UEs 115 and 215 for communications when operating in a TDD mode. The subframe 300 includes a DL control period 310, a sidelink period 332, and a UL common burst period 330 separated by time gaps. The DL control period 310 is designated for a BS to transmit DL control information. The sidelink period 332 is designated for UEs to communicate in a peer-to-peer communication mode. The UL common burst period 330 is designated for UEs to transmit UL data to a serving BS. The sidelink period 332 includes a channel sensing period 334, a sidelink regular burst period 326, and a sidelink feedback period 328 separated by time gaps, [0039]-[0044]. FIG. 4, the scheme 400 may be employed by the UEs 115 and 215 for sidelink communications based on the structure of the subframe 300 which include forward link direction 441 and reverse link dentify sidelink resources (e.g., the sidelink period 332), perform network listening, estimate channels, estimate interference tolerance level, estimate feedback interference level, and/or determine Tx-yielding and/or Rx-yielding to protect forward data transmissions (e.g., in the forward link direction 441) and feedback transmissions (e.g., in the reverse link direction 442) over sidelinks (e.g., the sidelinks 251 and 252), see [0062].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Zhang’s method by adding the teachings of LI in order to make a more effective method by improving resource sharing efficiency and communication performance, see (LI, [0007].).
Regarding claim 14, Zhang and LI  teach all the claim limitations of claim 11 above; and Zhang  further teaches wherein 
the first information is comprised in an indication message, and the sending, by the network device, first information to the first device (FIG. 3 in step S305, the network side equipment generates indication information indicating the remote equipment and sends to the relay equipment, see [0070].) comprises: 
sending, by the network device, the indication message to the first device, wherein the indication message further comprises an identifier of the at least one second device connected to the first device (The processing circuit 210 of the electronic equipment 200 is  configured to transmit the indication information. The indication information “0’ indicates that the target terminal of the message is the remote equipment, see [0070]-[0071]. This technique is 
 	Regarding claim 15,  Zhang and LI teach all the claim limitations of claim 11 above; and Zhang  further teaches wherein the first information is comprised in a message, and the sending, by the network device, first information to the first device (FIG. 10 is a signaling flowchart for performing a SPS configuration for remote equipment and activating the SPS configuration. As described in FIG. 10, the SPS configuration may be transmitted in two manners, and the SPS configurations may be activated in three manners, see [0148]. FIG. 3 is a signaling flowchart for performing a SPS configuration for a remote equipment. In step S303, the network side equipment transmits SPS configuration information of the remote equipment to the relay equipment. In step S305, the network side equipment transmits the SPS configuration information of the remote equipment to the relay equipment, see [0070]-[0072].) comprises: 
sending, by the network device, the message to the first device (FIG. 3 is a signaling flowchart for performing a SPS configuration for a remote equipment. In step S303, the network side equipment transmits SPS configuration information of the remote equipment to the relay equipment. In step S305, the network side equipment transmits the SPS configuration information of the remote equipment to the relay equipment again, see [0070]-[0072].), wherein 
the  message further comprises a configuration of the SPS of the at least one second device connected to the first device (FIG. 3 in step S303, the network side equipment transmits SPS configuration information of the remote equipment to the relay equipment. The processing circuit 210 of the electronic equipment 200 may be configured to generate indication information for indicating whether a target terminal of a message transmitted by the electronic equipment 200 , and 
the configuration of the SPS comprises at least one of a configuration of SPS in  (FIGS. 1(a) and 1(b) are schematic diagrams showing application scenarios. The relay equipment is connected to one remote equipment, and the relay equipment may also be connected to multiple remote equipment. Each of the multiple remote equipment may communicate with the base station via the relay equipment. The technical solution of the present disclosure is applicable to all communication systems including inter-device communication, such as a D2D communication system, a V2X communication system, and a communication system including a relay, see [0049]-[0051]. The SPS technology is applied to communication between terminal devices, see [0058]. The missing/crossed out limitations will be discussed in view of LI. Examiner’s note: the Examiner addressed the first option of 2 options.).
As noted above, Zhang is silent about the aforementioned missing/crossed limitations of: (1) the configuration of the SPS comprises at least one of a configuration of SPS in a first direction from the first device to the at least one second device or a configuration of  SPS in a second direction from the  at least one second device to the third device. However, LI discloses the missing/crossed limitations comprising: (1) the configuration of the SPS comprises at least one of a configuration of SPS in a first direction from the first device to the at least one second device or a configuration of  SPS in a second direction from the  at least one second device to the third device (FIG. 2, the peer-to-peer communications include forward data transmissions over the sidelinks 251 and 252 in a forward link direction and feedback transmissions over the sidelinks 251 and 252 in a reverse link direction, see [0037]. FIG. 3 illustrates a sidelink-centric unicast subframe 300. subframe 300 can be used by the BSs 105 and 205 and the UEs 115 and 215 for communications when operating in a TDD mode. The subframe 300 includes a DL control period 310, a sidelink period 332, and a UL common burst period 330 separated by time gaps. The DL control period 310 is designated for a BS to transmit DL control information. The sidelink period 332 is designated for UEs to communicate in a peer-to-peer communication mode. The UL common burst period 330 is designated for UEs to transmit UL data to a serving BS. The sidelink period 332 includes a channel sensing period 334, a sidelink regular burst period 326, and a sidelink feedback period 328 separated by time gaps, [0039]-[0044]. FIG. 4, the scheme 400 may be employed by the UEs 115 and 215 for sidelink communications based on the structure of the subframe 300 which include forward link direction 441 and reverse link direction 442, see [0045]-[0048].  FIG. 5 illustrates a signaling diagram of a sidelink communication method 500 for transmission in forward direction and reverse direction, see [0049]-[0055]. FIG. 7, the sidelink communication module 708 is configured to identify sidelink resources (e.g., the sidelink period 332), perform network listening, estimate channels, estimate interference tolerance level, estimate feedback interference level, and/or determine Tx-yielding and/or Rx-yielding to protect forward data transmissions (e.g., in the forward link direction 441) and feedback transmissions (e.g., in the reverse link direction 442) over sidelinks (e.g., the sidelinks 251 and 252), see [0062].).

Regarding claim 17, Zhang and LI teach all the claim limitations of claim 16 above; and Zhang  further teaches wherein (FIGS. 1(a) and 1(b) are schematic diagrams showing application scenarios. The relay equipment is connected to one remote equipment, and the relay equipment may also be connected to multiple remote equipments. Each of the multiple remote equipments may communicate with the base station via the relay equipment. The technical solution of the present disclosure is applicable to all communication systems including inter-device communication, such as a D2D communication system, a V2X communication system, and a communication system including a relay, see [0049]-[0051]. The SPS technology is applied to communication between terminal devices, see [0058]. This technique is used by the relay equipment to send data to the at least one remote equipment and the relay equipment to receive data from the at least one remote equipment. The missing/crossed out limitations will be discussed in view of LI.).
As noted above, Zhang is silent about the aforementioned missing/crossed limitations of: (1) the second device receives, in the first direction, data from the first device, and in the second direction, the second device sends data to the first device. However, LI discloses the missing/crossed limitations comprising: (1) ) the second device receives, in the first direction, data from the first device, and in the second direction, the second device sends data to the first device (FIG. 2, the peer-to-peer communications include forward data transmissions over the sidelinks 251 and 252 in a forward link direction and feedback transmissions over the sidelinks 251 and 252 in a reverse link direction, see [0037]. FIG. 3 illustrates a sidelink-centric unicast subframe 300. subframe 300 can be used by the BSs 105 and 205 and the UEs 115 and 215 for communications when operating in a TDD mode. The subframe 300 includes a DL control period 310, a sidelink period 332, and a UL common burst period 330 separated by time gaps. The DL control period 310 is designated for a BS to transmit DL control information. The sidelink period 332 is designated for UEs to communicate in a peer-to-peer communication mode. The UL common burst period 330 is designated for UEs to transmit UL data to a serving BS. The sidelink period 332 includes a channel sensing period 334, a sidelink regular burst period 326, and a sidelink feedback period 328 separated by time gaps, [0039]-[0044]. FIG. 4, the scheme 400 may be employed by the UEs 115 and 215 for sidelink communications based on the structure of the subframe 300 which include forward link direction 441 and reverse link direction 442, see [0045]-[0048].  FIG. 5 illustrates a signaling diagram of a sidelink communication method 500 for transmission in forward direction and reverse direction, see [0049]-[0055]. FIG. 7, the sidelink communication module 708 is configured to identify sidelink resources (e.g., the sidelink period 332), perform network listening, estimate channels, estimate interference tolerance level, estimate feedback interference level, and/or determine Tx-yielding and/or Rx-yielding to protect forward data transmissions (e.g., in the forward link direction 441) and feedback transmissions (e.g., in the reverse link direction 442) over sidelinks (e.g., the sidelinks 251 and 252), see [0062].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Zhang’s method by adding the teachings of LI in order to .
Claims 4, 10, 18, 31, 32, 33 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 20190166613, henceforth “Zhang”) and in view of LI et al. (US 20180234980, US-provisional-application US 62457270 20170210, cited for priority, henceforth “LI”) and further in view of Faurie et al. (US 20160338094, henceforth “Faurie”).
Regarding claim 4, Zhang and LI teach all the claim limitations of claim 1 above; and Zhang  further teaches further comprising: 
before the receiving, by the first device, first information from the network device,  (FIG. 3 is a signaling flowchart for performing a SPS configuration for a remote equipment. In step S303, the network side equipment transmits SPS configuration information of the remote equipment to the relay equipment. In step S305, the network side equipment transmits the SPS configuration information of the remote equipment to the relay equipment. In step 306, the relay equipment directly forward the SPS configuration information of the remote equipment to the remote equipment, see [0070]-[0072]. The missing/crossed out limitations will be discussed in view of Faurie.), wherein 
the message comprises a configuration of the SPS of the at least one second device (The network side equipment generates indication information for indicating that a target terminal of the SPS configuration information. The processing circuit 210 of the electronic equipment 200 may be configured to generate indication information for indicating whether a target terminal of a message transmitted by the electronic equipment 200 to the relay equipment 
the configuration of the SPS comprises at least one of (FIGS. 1(a) and 1(b) are schematic diagrams showing application scenarios. The relay equipment is connected to one remote equipment, and the relay equipment may also be connected to multiple remote equipment. Each of the multiple remote equipment may communicate with the base station via the relay equipment. The technical solution of the present disclosure is applicable to all communication systems including inter-device communication, such as a D2D communication system, a V2X communication system, and a communication system including a relay, see [0049]-[0051]. The SPS technology is applied to communication between terminal devices, see [0058]. The missing/crossed out limitations will be discussed in view of LI.).
As noted above, Zhang is silent about the aforementioned missing/crossed limitations of: (1) before the receiving, by the first device, first information from the network device, forwarding, by the first device to the at least one second device, a message received from the network device, (2) the configuration of the SPS comprises at least one of a configuration of SPS in the first direction or a configuration of SPS in the second direction. However, Faurie discloses the missing/crossed limitations comprising: (1) before the receiving, by the first device, first information from the network device, forwarding, by the first device to the at least one second device, a message received from the network device (FIG. 12 is a message flow diagram the relay UE transmits or forwards the extended resource allocation capability, see [0124]. In some cases, the relay UE may determine that the downlink PDUs arrival is periodical with a limited range of jitter based on periodicity of data or on a semi-persistent scheduling (SPS) configuration, see [0126]. In some cases, the extended period may be used for either direction of a sidelink transmission between a first UE and a second UE, see [0105].  So, before the receiving, by the first device, first information from the network device, forwarding, by the first device to the at least one second device, a message received from the network device.).
 It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Zhang’s method by adding the teachings of Faurie in order to make a more effective method by minimize collisions with other resources during sidelink transmission, see (Faurie, [0031].).
LI discloses the missing/crossed limitations comprising: (2) the configuration of the SPS comprises at least one of a configuration of SPS in the first direction or a configuration of SPS in the second direction (FIG. 2, the peer-to-peer communications include forward data transmissions over the sidelinks 251 and 252 in a forward link direction and feedback transmissions over the sidelinks 251 and 252 in a reverse link direction, see [0037]. FIG. 3 illustrates a sidelink-centric unicast subframe 300. subframe 300 can be used by the BSs 105 and 205 and the UEs 115 and 215 for communications when operating in a TDD mode. The The sidelink period 332 includes a channel sensing period 334, a sidelink regular burst period 326, and a sidelink feedback period 328 separated by time gaps, [0039]-[0044]. FIG. 4, the scheme 400 may be employed by the UEs 115 and 215 for sidelink communications based on the structure of the subframe 300 which include forward link direction 441 and reverse link direction 442, see [0045]-[0048].  FIG. 5 illustrates a signaling diagram of a sidelink communication method 500 for transmission in forward direction and reverse direction, see [0049]-[0055].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Zhang’s method by adding the teachings of LI in order to make a more effective method by improving resource sharing efficiency and communication performance, see (LI, [0007].).
Regarding claim 10,  Zhang and LI teach all the claim limitations of claim 1 above; and Zhang  further teaches wherein 
the second information is first control information, the first control information is usable for indicating a resource location of a physical shared channel sent in the first direction, first control information is downlink control information or sidelink control information, and the physical shared channel is a physical sidelink shared channel or a physical downlink shared channel (Examiner’s note: The Examiner addressed the second option of 2 options.); or 
the second information is second control information, (FIG. 6, in step S604, the relay equipment transmits the second activation information to the remote equipment, see [0115]-[0117]. So, the information sent in step S603 is equivalent to second control information. The missing/crossed out limitations will be discussed in view of Faurie.).
As noted above, Zhang is silent about the aforementioned missing/crossed limitations of: (1) the second information is second control information, the second control information is usable for indicating a resource location of a physical shared channel sent in the second direction, the second control information is downlink control information or sidelink control information, and the physical shared channel is a physical sidelink shared channel or a physical downlink shared channel. However, Faurie discloses the missing/crossed limitations comprising:  (1) the second information is second control information, the second control information is usable for indicating a resource location of a physical shared channel sent in the second direction, the second control information is downlink control information or sidelink control information, and the physical shared channel is a physical sidelink shared channel or a physical downlink shared channel (FIGS. 2 and 3 are flowcharts illustrating processes for implementing  techniques for scheduling resources allocation for remote UEs by a UE operating in an autonomous selection mode and network scheduled mode respectively, see [0040] and [0059]. In some cases, a pool of resources for D2D transmissions is configured by a base station. The first UE  transmits the description of the pool of resources to the second UE before the start of an Sidelink Control (SC) period. In some cases, the first UE may transmit the description of the pool of resources to the second UE as a resources allocation configuration. In some cases, the description of the pool of resources may be included in the resources allocation configuration at block 204. In one example, the description may be transmitted to the second UE as part of relay information or relay status over a Sidelink Discovery CHannel (SL-DCH), a Physical Sidelink Downlink Discovery CHannel (PSDCH) or another sidelink channel during a relay discovery or the relay selection procedure. In another example, the description may be transmitted to the second UE in a system information block broadcast message over a Sidelink Broadcast CHannel (SL-BCH) or a Physical Sidelink Broadcast CHannel (PSBCH). In some cases, the description may be transmitted in a MasterinformationBlock for Sidelink (MIB-SL) message, an extension of the MIB-SL, or a new message, e.g., a SystemInfomrationBlock1 (SIB1) like message for Sidelink. In yet another example, the description may be transmitted to the second UE in a point-to-point sidelink signaling message, e.g., a Resource Pool Information message, over a Sidelink Shared CHannel (SL-SCH), a Physical Sidelink Shared CHannel (PSSCH) or another sidelink channel, see [0049]. In some cases, the extended period may be used for either direction of a sidelink transmission between a first UE and a second UE, see [0105].).
  It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Zhang’s method by adding the teachings of Faurie in order to make a more effective method by minimize collisions with other resources during sidelink transmission, see (Faurie, [0031].).
Regarding claim 18, Zhang and LI teaches all the claim limitations of claim 16 above; and Zhang  further teaches wherein the information is control information scrambled based on a radio network temporary identifier (RNTI), wherein the control information is downlink control information or  (The RNTI of the remote equipment is indicated by "sl-R-SPS-RNTI", and signaling about "sl-R-SPS-RNTI" may be added to the high layer signaling, where "sl" represents a sidelink, "R" represents a remote equipment, and "sl-R-SPS-RNTI" represents an RNTI of the SPS for the sidelink, that is allocated by the electronic equipment for the remote equipment, see [0063]. The processing circuit 210 is configured to generate the activation information by scrambling the DCI using the identification information of the remote equipment. Specifically, the DCI may be implemented in the format 5A, see [0084]. When the DCI format 5A is scrambled by using sl-R-SPS-RNTI, there are the following domains: s1 SPS configuration index--3bits, Activation/ release indication-1 bit", see [0087]. FIG. 6, in step S601, the network side equipment transmits first activation information to the relay equipment, where the first activation information is scrambled using the identification information of the remote equipment. In step S603, the relay equipment scrambles the SCI format 2 using the identification information of the remote equipment to generate second activation information, see [0115]. The missing/crossed out limitations will be discussed in view of Faurie.).
As noted above, Zhang is silent about the aforementioned missing/crossed limitations of: (1) sidelink control information. However, Faurie discloses the missing/crossed limitations comprising: (1) sidelink control information (FIGS. 2 and 3 are flowcharts illustrating processes for implementing  techniques for scheduling resources allocation for remote UEs by a UE operating in an autonomous selection mode and network scheduled mode respectively, see [0040] and [0059]. The first UE  transmits the description of the pool of resources to the second UE before the start of an Sidelink Control (SC) period. In some cases, the first UE may transmit the description of the pool of resources to the second UE as a resources allocation configuration. the description of the pool of resources may be included in the resources allocation configuration at block 204. In one example, the description may be transmitted to the second UE as part of relay information or relay status over a Sidelink Discovery CHannel (SL-DCH), a Physical Sidelink Downlink Discovery CHannel (PSDCH) or another sidelink channel during a relay discovery or the relay selection procedure. In example, the description may be transmitted to the second UE in a point-to-point sidelink signaling message, e.g., a Resource Pool Information message, over a Sidelink Shared CHannel (SL-SCH), a Physical Sidelink Shared CHannel (PSSCH) or another sidelink channel, see [0049], see [0105].).
  It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Zhang’s method by adding the teachings of Faurie in order to make a more effective method by minimize collisions with other resources during sidelink transmission, see (Faurie, [0031].).
Regarding claim 31, Zhang and LI teach all the claim limitations of claim 16 above; and Zhang  further teaches wherein the information comprises downlink control information or  (The transceiver circuit 520 may transmit the second activation information to the remote equipment via low layer signaling such as PSCCH. the processing circuit 510 may generate the second activation information by scrambling Sidelink Control Information (SCI) using the identification information of the remote equipment, see [0112]-[0113]. The missing/crossed out limitations will be discussed in view of Faurie.).
As noted above, Zhang is silent about the aforementioned missing/crossed limitations of: (1) sidelink control information. However, Faurie discloses the missing/crossed limitations comprising: (1) sidelink control information (FIGS. 2 and 3 are flowcharts illustrating processes for implementing  techniques for scheduling resources allocation for remote UEs by a UE Sidelink Control (SC) period. In some cases, the first UE may transmit the description of the pool of resources to the second UE as a resources allocation configuration. In some cases, the description of the pool of resources may be included in the resources allocation configuration at block 204. In one example, the description may be transmitted to the second UE as part of relay information or relay status over a Sidelink Discovery CHannel (SL-DCH), a Physical Sidelink Downlink Discovery CHannel (PSDCH) or another sidelink channel during a relay discovery or the relay selection procedure. In example, the description may be transmitted to the second UE in a point-to-point sidelink signaling message, e.g., a Resource Pool Information message, over a Sidelink Shared CHannel (SL-SCH), a Physical Sidelink Shared CHannel (PSSCH) or another sidelink channel, see [0049], see [0105].).
  It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Zhang’s method by adding the teachings of Faurie in order to make a more effective method by minimize collisions with other resources during sidelink transmission, see (Faurie, [0031].).
Regarding claim 32, Zhang and LI teach all the claim limitations of claim 16 above; and Zhang  further teaches wherein the information comprises control information usable for indicating a resource location (FIG. 6 in step S604, the relay equipment transmits the second activation information to the remote equipment. The second activation information 
As noted above, Zhang is silent about the aforementioned missing/crossed limitations of: (1) the information comprises control information usable for indicating a resource location of a physical shared channel received by the second device from the first device, the control information is downlink control information or sidelink control information, and the physical shared channel is a physical sidelink shared channel or a physical downlink shared channel. However, Faurie discloses the missing/crossed limitations comprising: (1) the information comprises control information usable for indicating a resource location of a physical shared channel received by the second device from the first device, the control information is downlink control information or sidelink control information, and the physical shared channel is a physical sidelink shared channel or a physical downlink shared channel (FIGS. 2 and 3 are flowcharts illustrating processes for implementing  techniques for scheduling resources allocation for remote UEs by a UE operating in an autonomous selection mode and network scheduled mode respectively, see [0040] and [0059]. FIG. 3 at block 310, the first UE transmits a resource grant to the second UE. The resource grant can be used by the second UE to identify the resource for the D2D transmissions, see [0063]. In some cases, a pool of resources for D2D transmissions is configured by a base station. The first UE  transmits the description of the pool of resources to the second UE before the start of an Sidelink Control (SC) period. In some cases, the first UE may transmit the description of the pool of resources to the second UE as a resources allocation configuration. In some cases, the description of the pool of resources may be included in the resources allocation configuration at block 204. In one example, the description may be transmitted to the second UE as part of relay information or relay status over a Sidelink a Physical Sidelink Downlink Discovery CHannel (PSDCH) or another sidelink channel during a relay discovery or the relay selection procedure. In another example, the description may be transmitted to the second UE in a system information block broadcast message over a Sidelink Broadcast CHannel (SL-BCH) or a Physical Sidelink Broadcast CHannel (PSBCH). In some cases, the description may be transmitted in a MasterinformationBlock for Sidelink (MIB-SL) message, an extension of the MIB-SL, or a new message, e.g., a SystemInfomrationBlock1 (SIB1) like message for Sidelink. In yet another example, the description may be transmitted to the second UE in a point-to-point sidelink signaling message, e.g., a Resource Pool Information message, over a Sidelink Shared CHannel (SL-SCH), a Physical Sidelink Shared CHannel (PSSCH) or another sidelink channel, see [0049], see [0105].).
  It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Zhang’s method by adding the teachings of Faurie in order to make a more effective method by minimize collisions with other resources during sidelink transmission, see (Faurie, [0031].).
Regarding claim 33, Zhang and LI teach all the claim limitations of claim 16 above; and Zhang  further teaches wherein the information comprises control information usable for indicating a resource location (FIG. 6 in step S604, the relay equipment transmits the second activation information to the remote equipment. The second activation information 
As noted above, Zhang is silent about the aforementioned missing/crossed limitations of: (1) the information comprises control information usable for indicating a resource location of a physical shared channel sent from the second device to the first device, the control information is downlink control information or sidelink control information, and   the physical shared channel is a physical sidelink shared channel or a physical downlink shared channel. However, Faurie discloses the missing/crossed limitations comprising: (1) the information comprises control information usable for indicating a resource location of a physical shared channel sent from the second device to the first device, the control information is downlink control information or sidelink control information, and   the physical shared channel is a physical sidelink shared channel or a physical downlink shared channel (FIGS. 2 and 3 are flowcharts illustrating processes for implementing  techniques for scheduling resources allocation for remote UEs by a UE operating in an autonomous selection mode and network scheduled mode respectively, see [0040] and [0059]. FIG. 10 at step 4, the remote UE selects a resource for the sidelink transmission and determines to use extended allocation for the selected resource. At step 5, the remote UE transmits a "start" indication, which indicates that it will use extended resource allocation, see [0122]. In some cases, a pool of resources for D2D transmissions is configured by a base station. The first UE  transmits the description of the pool of resources to the second UE before the start of an Sidelink Control (SC) period. In some cases, the first UE may transmit the description of the pool of resources to the second UE as a resources allocation configuration. In some cases, the description of the pool of resources may be included in the resources allocation configuration at block 204. In one example, the description may be transmitted to the second UE a Physical Sidelink Downlink Discovery CHannel (PSDCH) or another sidelink channel during a relay discovery or the relay selection procedure. In another example, the description may be transmitted to the second UE in a system information block broadcast message over a Sidelink Broadcast CHannel (SL-BCH) or a Physical Sidelink Broadcast CHannel (PSBCH). In some cases, the description may be transmitted in a MasterinformationBlock for Sidelink (MIB-SL) message, an extension of the MIB-SL, or a new message, e.g., a SystemInfomrationBlock1 (SIB1) like message for Sidelink. In yet another example, the description may be transmitted to the second UE in a point-to-point sidelink signaling message, e.g., a Resource Pool Information message, over a Sidelink Shared CHannel (SL-SCH), a Physical Sidelink Shared CHannel (PSSCH) or another sidelink channel, see [0049], see [0105].).
  It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Zhang’s method by adding the teachings of Faurie in order to make a more effective method by minimize collisions with other resources during sidelink transmission, see (Faurie, [0031].).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 20190166613, henceforth “Zhang”) in view of LI et al. (US 20180234980, US-provisional-application US 62457270 20170210, cited for priority, henceforth “LI”) and further in view of Lee et al. (US 20190014564, henceforth “Lee”).
Regarding claim 7,  Zhang and LI teach all the claim limitations of claim 1 above; and Zhang  further teaches wherein the first information is downlink control information scrambled based on a first radio network temporary identifier (RNTI), wherein the first RNTI is an RNTI corresponding to the at least one second device, or the first RNTI is an RNTI corresponding to the first device (The RNTI of the remote equipment is indicated by "sl-R-SPS-RNTI", and signaling about "sl-R-SPS-RNTI" may be added to the high layer signaling, where "sl" represents a sidelink, "R" represents a remote equipment, and "sl-R-SPS-RNTI" represents an RNTI of the SPS for the sidelink, that is allocated by the electronic equipment for the remote equipment, see [0063]. The processing circuit 210 may be configured to generate the activation information by scrambling the DCI using the identification information of the remote equipment. Specifically, the DCI may be implemented in the format 5A, see [0084]. When the DCI format 5A is scrambled by using sl-R-SPS-RNTI, there are the following domains: s1 SPS configuration index--3bits, Activation/ release indication-1 bit", see [0087]. Here the first RNTI is an RNTI corresponding to the at least one second device.); and 
if FIG. 6, in step S601, the network side equipment transmits first activation information to the relay equipment, where the first activation information is scrambled using the identification information of the remote equipment. in step S603, the relay equipment scrambles the SCI format 2 using the identification information of the remote equipment to generate second activation information, see [0115]. So, the downlink control information further comprises an identifier of the at least one second device. The missing/crossed out limitations will be discussed in view of  Lee.).  
As noted above, Zhang is silent about the aforementioned missing/crossed limitations of: (1) the first RNTI is an RNTI corresponding to the first device.  However, Lee discloses the missing/crossed limitations comprising: (1) the first RNTI is an RNTI corresponding to the first device (FIG. 5 shows the deployment of types of UE performing proximity based service direct communication. FIG. 10 shows a UE operation method according to uplink semi-persistent 
 It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Zhang’s method by adding the teachings of Lee in order to make a more efficient method by managing and operating such processes (e.g., SPS process(/configuration) activation/release, frequency resource re-assignment, HARQ re-transmission), see (Lee, [0134].).
Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED MONZUR MURSHID whose telephone number is (313)446-6560.  The examiner can normally be reached on Monday-Friday 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.M.M./Examiner, Art Unit 2411
                                                                                                                                                                                            


/GARY MUI/Primary Examiner, Art Unit 2464